Title: D. E. Wheeler to James Madison, 15 July 1831
From: Wheeler, D. E.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    NewYork
                                
                                 July 15th 1831
                            
                        
                        
                        Through the liberality of two of our Citizens "The American Peace Society" is about to offer five hundred
                            dollars for the best dissertation on the subject of "A Congress of Nations for the amicable adjustment of national
                            disputes and for the promotion of universal peace without recourse to arms," and one hundred for the next best.
                        The following Gentlemen have been appointed to judge of the relative merits of the several dissertations,
                            viz. James Madison John Marshall, John C. Calhoun, Wm. Wirt and Joseph Story.
                        My object in this communication is to inform you of the appointment, and to request you to comply with the
                            wishes of the Society.
                        Should you accept the appointment you will gratify the Board of Directors & confer, I trust, a
                            lasting benefit upon our Country and the world. Your humble and obt. Servt.
                        
                            
                                
                            D. E. Wheeler Corspg. Secty.
                        
                    N. B.Dear Sir
                        Will you have the goodness to answer this communication as soon as convenient and mention the time when it
                            will be most agreeable for you to perform the duties involved should you accept the appointment, that a time may be
                            designated for the receipt of the communications.
                        